—In a proceeding pursuant to Family Court Act article 10, the mother appeals (1) from a fact-finding order of the Family Court, Kings County (Salinitro, J.), dated January 26, 1998, and (2), as limited by her brief, from so much of an order of disposition of the same court, dated May 15, 1998, as determined that she had neglected her child.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The finding of neglect is supported by a preponderance of the credible evidence, which demonstrated that the mother’s mental illness and failure to continue with her prescribed course of medical treatment placed her child in imminent danger within the meaning of Family Court Act § 1012 (f) (see, Matter of Octavia S., 255 AD2d 316; Matter of Raul B. v Diane B., 231 AD2d 523; Matter of Jesse DD., 223 AD2d 929; Matter of Madeline R., 214 AD2d 445). Contrary to the mother’s *747contention, no finding of past or present harm to the child is necessary to support a finding of neglect (see, Matter of Octavia S., supra, at 317; Matter of Raul B. v Diane B., supra, at 524). Altman, J. P., Friedmann, Goldstein and Cozier, JJ., concur.